SIBLEY, Circuit Judge
(dissenting).
I think the case has been inaccurately stated and wrongly decided. The amended petition alleged that the petitioner became totally and permanently disabled as of January 19, 1927. The amended answer categorically denied it. The petition alleged and the answer admitted that claim was filed with the Veterans’ Administration on January 29, 1927, and was first denied March 7, 1927. The suit was upon an exhibited certificate of term insurance which the petition alleged and the answer admitted ceased to be of force after July 1, 1927. The motion for directed verdict was upon the ground that there was “no substantial evidence to show that the petitioner became totally and permanently disabled during the life of the policy sued on.” It is plain that the issue was on both the permanency and the totality of disability on January 19, 1927, or at latest on July 1, 1927. Col. Thomas went to Macon, Ga., to live on July 21, 1927. All of the witnesses except himself and wife tell only of what happened after that, and almost all of the evidence, including that of himself and wife, is of his condition and prospects in 1936 when the trial occurred. One of the physicians never saw Col. Thomas till June, 1930; the other not till the day before the trial. The latter is the principal witness about pain and nervousness, which are seized upon to save this case from the general rule that the loss of a leg or the use of it does not by itself make total disability. United States v. Martin (C.C.A.) 54 F.2d 554; United States v. Weeks (C.C.A.) 62 F.2d 1030; Hanagan v. United States (C.C.A.) 57 F.2d 860; United States v. Hooper (C.C.A.) 73 F.2d 665. Remembering that the issue relates to January, 1927, when Col. Thomas was only 51 years old, a very poor case of total disability is made out if everything that is testified of 1936 were true of 1927. But the facts at the critical date are simple and given only by Col. Thomas. They are that his right leg was broken in June, 1925, and the bones did not reunite; so that in November, 1926, a bone graft was made and he was put into a plaster cast from his shoulders to his feet and so remained until May 3, 1927. While so situated he was of course totally disabled, but not permanently within the meaning of his insurance, because the circumstances were not such as to render it reasonably certain that he' would not recover. When the cast was taken off a union had been secured but it was still soft. It was expected to harden, and eventually did. The leg is shortened, but with a high heel and thick sole can be used without crutch or stick. Col. Thomas now puts forward as the reason why he cannot take and hold any job only his pain and nervousness. According to his petition and evidence the sciatica is in his left leg, and did not appear till 1929. The occasional pain in his right leg and the nervousness did not develop till 1928 or 1929. They are made much more of by the second physician than by Col. Thomas himself. Until the fall of 1927 Col. Thomas states that he expected to go back on active duty, and had hopes of it later, and there is no evidence that his then physicians expected otherwise. In the early part of 1927, he being only 51 years old, there was good hope of his complete recovery. His condition was like that of a person afflicted with incipient tuberculosis, who, because rest is part of the treatment, is thereby totally disabled, but not at oncé to be considered permanently so. Permanence is not established until all hopeful treatment has been tried and failed, and then not as of the date of the onset of the diseáse, but as of the date of definite failure to respond to treatment. Insurance like this must be kept up till then to be availed of. See United States v. Cameron (C.C.A.) 87 F.2d 61; Robinson v. United States (C.C.A.) 87 F.2d 343; United States v. Walker (C.C.A.) 77 F.2d 415; United States v. Crew (C.C.A.) 84 F.2d 869; Falbo v. United States (C.C.A.) 64 F.2d 948, affirmed 291 U.S. 646, 54 S.Ct. 456, 78 L.Ed. 1042. The evidence does not show a permanent total disability on or about January 19, 1927.